DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021, has been entered.
 
Response to Arguments
	The examiner provided argument to swear behind a reference.  Upon reconsideration, the examiner applies Sesha below.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  A POSA understands from Sesha that tapentadol treats rheumatoid pain and pain associated with arthritis at broad dosage ranges and routinely optimizable dosages.
	Applicant argued that unexpected results were presented for treating depression.  

	Unexpected results associated with treating depression are not shown and the subject population does not have depression.  As stated in a previous response, unexpected results associated with depression are not commensurate in scope with the breadth of the claims.
	The application of Sesha below is necessitated by Applicant’s swearing behind of more pertinent prior art (i.e., Franklin).  However, Sesha remains applicable and a proper showing of unexpected results has not been made of record.
	A double patenting rejection over Schiene et al., (U.S. 8,618,177), is set forth below.

Status of the Claims
	Claims 1, 12, 13, 15, and 18-21 are pending.  Claim 15 is withdrawn, but is rejected as the cited prior art teaches the hydrochloride salt form.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 12, 13, 15, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sesha US2010/0297229 (filed November 23, 2007).
Sesha teaches tapentadol for treatment of arthritis, including rheumatoid pain.  The examiner acknowledges that Sesha teaches a benefit of combination therapy.  However, Sesha shows the effect of treatment with tapentadol for arthritis without other agents.  Figure 2, shown below, shows substantial efficacy in treating arthritis pain with tapentadol HCl.  

    PNG
    media_image1.png
    535
    785
    media_image1.png
    Greyscale

Sesha explains the benefits from single drug pain relief regimens.  Thus, there is a reasonable and predictable expectation of success in treat rheumatoid pain with tapentadol.  A tapentadol concentration can include 25 mg to 400 mg of controlled release tapentadol.  A 70 kg adult human would receive 35 mg to 70 mg (instant claim 19) or 35 mg to 350 mg (instant claim 18).  More importantly, Sesha explains that administration of a medicament multiple times daily is often required.  Thus, the important point on dosing appear to be what a daily dose will entail.  Each of these ranges falls within 25 mg to 400 mg and 100 mg shown above in Figure 2 falls within each of these ranges.  Moderate to severe pain can be treated with 5-500 mg tapentadol. 
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the instant application to arrive at the claimed methods in view of Sesha.  One would be motivated to do so because Sesha explains that tapentadol is known to treat pain, including arthritic pain and rheumatoid pain.  Sesha is focused on an advance over this knowledge.  Each of Figures 1-5 include a showing that tapentadol treats arthritis and arthritis pain when as a sole active agent.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 13, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,618,177. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 8,618,177 claims a method of treating or inhibiting pain due to 
As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628